012314345Case 1:21-cv-01085-TWP-DLP Document 1-1                        67889    ÿÿ 9
                                                                              Filed    
                                                                                     04/30/21      Page 1 of 25 PageID #: 5
            89:;ÿ:;ÿ=>?ÿ?9@ÿ>AB:C:DEÿC>FG?ÿG@C>GHIÿJAB:C:DEÿG@C>GH;ÿ>AÿC>FG?ÿKG>C@@H:=L;ÿMDNÿ>=ENÿO@ÿ>O?D:=@HÿH:G@C?ENÿAG>Mÿ?9@
            C>FG?ÿMD:=?D:=:=LÿDÿKDG?:CFEDGÿG@C>GHI
   PDG:DÿQDERD=ÿRIÿS>EEDGÿ8G@@
    TUVWÿYZ[\W]                               ^_`abcbdaecTfcadaghg
    TiZ]j                                     kU]limÿnZoW]li]ÿTiZ]jÿb
    fpoW                                      TfÿcÿTlqlrÿfi]j
    slrWt                                     aeueaubabd
    njUjZV                                    aeueaubabdÿvÿxWmtlmyÿÿzU{jlqW|ÿ
   }DG?:@;ÿ?>ÿ?9@ÿ~D;@
   `WWmtUmj `irrU]ÿf]WW
      tt]WVV
      deÿYÿxWmmVprqUmlUÿnjvÿnZljWÿdhdaÿ
      mtlUmUoirlVvÿYÿ^hba^
      jji]mWp
      mjimpÿkU]lmiÿrWjW]lÿ
      d_eeh^_vÿWUtvÿWjUlmWt
      `]W]pÿnl[[imVÿi]mW [vÿxÿ
      ehÿUmiqW]ÿxrU{WvÿnZljWÿbaaÿ
      TU][WrvÿYÿ^haeb
      edcgac^g^gz|
      jji]mWp
      kWrUmlWÿrpVWÿUr[\U{ ÿ
      e^gaa^_vÿWjUlmWt
      ehÿUmiqW]ÿxÿ
      nfÿbaaÿ
      TU][WrvÿYÿ^haeb
      edcgac^g^gz|
   xrUlmjl UrqUmvÿkU]lU
      tt]WVV
      bg^ÿÿbaaÿYÿ
      ]WWmWrtvÿYÿ^hd^a
      jji]mWp
      `UmljUÿUrW]lWÿipUÿ
      e^dad^_vÿWjUlmWt
      WmVrWpÿWyUrÿ]iZoÿxTÿ
      ddÿÿUV lmyjimÿnj]WWjÿ
      nZljWÿbaaÿ
      mtlUmUoirlVvÿYÿ^hba^
      edc^bceeeez|
   ~9G>=>E>L:CDEÿ~D;@ÿFMMDGN
    aeueaubabd


117718 911 1967889 1!4"#$"%&4'(4")"#&6*6+4(,5-./'01%301*2(!3'04#51('3+!6*7 512
012314345Case 1:21-cv-01085-TWP-DLP Document 1-1                    67889    ÿÿ 9
                                                                          Filed     
                                                                                  04/30/21     Page 2 of 25 PageID #: 6
     89:98:;8;<
                ABBCDEDFGC
                HIEÿKDELMN                      ODPQDFRÿSDETD
                HTPCÿULDVBN                     89:98:;8;<
     89:98:;8;<
                WIVBPDTFL
                HTPCXÿYMN                       ODPQDFRÿSDETD
                HTPCÿULDVBN                     89:98:;8;<
     89:98:;8;<
                UZVVIF[\ÿWIEBIEDLCÿUCEQTGC
                HTPCXÿYMN                       ODPQDFRÿSDETD
                HTPCÿULDVBN                     89:98:;8;<
     89:98:;8;<
                UZVVIF[\ÿULIEC
                HTPCXÿYMN                       ODPQDFRÿSDETD
                HTPCÿULDVBN                     89:98:;8;<
     89:9<:;8;<
                WCELT]GDLCÿI^ÿ_[[ZDFGCÿ\ÿULIEC
                HTPCXÿYMN                       ODPQDFRÿSDETD
                HTPCÿULDVBN                     89:9<:;8;<
     89:9<:;8;<
                WCELT]GDLCÿI^ÿ_[[ZDFGCÿ\ÿWIEBIEDLC
                HTPCXÿYMN                       ODPQDFRÿSDETD
                HTPCÿULDVBN                     89:9<:;8;<
     8=:8>:;8;<
                ABBCDEDFGCÿI^ÿAFL`IFMÿSaÿbPC^L`CETÿDFXÿSCPDFTCÿAaÿcDPVdDG`
                HIEÿKDELMN                      eIPPDEÿfECC
                HTPCÿULDVBN                     8=:8>:;8;<
     8=:8>:;8;<
                SILTIFÿ^IEÿbFPDEgCVCFLÿI^ÿfTVC
                HTPCXÿYMN                       eIPPDEÿfECC
                HTPCÿULDVBN                     8=:8>:;8;<
     8=:8?:;8;<
                OhbbiÿWAheÿU_Oibea
                KDELMÿUCEQCXN                   eIPPDEÿfECC
     8=:8?:;8;<
                jZXTGTDPÿklGCEN                 kDmC[RÿfTVIL`MÿnDMFC
                kEXCEÿUTgFCXN                   8=:8?:;8;<
     8=:8@:;8;<
                kEXCEÿOEDFLTFgÿSILTIFÿ^IEÿbFPDEgCVCFLÿI^ÿfTVCÿ\\\\ÿ=:?:;8;<ÿNÿAFL`IFMÿSDETFIÿbPC^L`CEToSCPDFTCÿAPM[CÿcDPVdDG`oeDFTLpD
                qDPCETCÿrIMD


117718 911 1967889 1!4"#$"%&4'(4")"#&6*6+4(,5-./'01%301*2(!3'04#51('3+!6*7 412
012314345Case 1:21-cv-01085-TWP-DLP Document 1-1
                                              67889  ÿÿ 9
                                                  Filed    
                                                         04/30/21                                  Page 3 of 25 PageID #: 7
     89:;9:<8<;
                =>??@ÿBC>DÿEF=@?D
                GHIJKÿELIMLNO     DPQQHIÿRILL
   STaUV UWTVXÿZU[\]^V_T\U
   `  bcHcdbHQÿeHQHcdLfÿILgLdJLNÿHILÿdhIILcJÿILiILfLcJHJbPcfÿPjÿJIHcfHdJbPcfÿiIPdLffLNÿkKÿJlLÿBQLImnfÿopdLqÿGQLHfLÿcPJLÿJlHJÿHcKÿkHQHcdL
     NhLÿNPLfÿcPJÿILgLdJÿbcJLILfJÿJlHJÿlHfÿHddIhLNÿrÿbjÿHiiQbdHkQLÿrÿfbcdLÿJlLÿQHfJÿiHKsLcJqÿaPIÿthLfJbPcf:dPcdLIcfÿILuHINbcuÿkHQHcdLf
     flPvcwÿiQLHfLÿdPcJHdJÿJlLÿBQLImnfÿopdLq
                  ÿ
   GQHbcJbx
   eHQHcdLÿDhLÿyHfÿPjÿ89:z8:<8<;{ÿ
   BlHIuLÿEhssHIK
   BPhIJÿBPfJfÿHcNÿabQbcuÿaLLf                                                ;|}q88               8q88                ;|}q88
   RIHcfHdJbPcÿEhssHIK
   8z:z8:<8<;           RIHcfHdJbPcÿCffLffsLcJ                                ;|}q88
   8z:z8:<8<;           ?QLdJIPcbdÿGHKsLcJ                                    y;|}q88{

               ~TÿTÿU\_ÿ_ÿ\[TWTVXÿW\]_ÿ]W\]ÿ[TWTVXÿ]W\]ÿ\[ÿW\]_ÿ]\WTUÿ^Vÿ\UXÿÿ\_VTUÿT]W_Xÿ[]\^ÿ_
               W\]_ÿ^VTU_VTUTUÿVÿV]_TWXV]ÿ]W\]




117718 911 1967889 1!4"#$"%&4'(4")"#&6*6+4(,5-./'01%301*2(!3'04#51('3+!6*7 212
Case 1:21-cv-01085-TWP-DLP Document  1-1 Filed
                           49D02-21 03-CT-01   04/30/21 Page 4 of 25 PageID
                                             0868                            #:3/30/2021
                                                                         Filed: 8                          2:10 PM
                                                                                                              Clerk
                                             Marion Superior Court 2                         Marion County, Indiana




 STATE OF INDIANA            )                IN   THE MARION COUNTY SUPERIOR COURT
                             )   SS:
 COUNTY OF MARION            )                CAUSE NO:
                                              )

 MARLA GALVAN,                                )

                                              )

                Plaintiff,                    )

                                              )

       VS.                                    )

                                              )

 DOLLAR TREE STORES, INC.,                    )

                                              )

                Defendant.                    )

                                              )




                                             APPEARANCE

 1.    Maria Galvan
       Name 0f represented party

 2.    Attorney information (as applicable for service 0f process):


       Name: Valerie Lova                                    Atty Number: 34 1 0 1 -49_
       HENSLEY LEGAL GROUP, PC                               Phone:   (3 1 7) 472-3333
       Address: 1 17 East Washington Street                  FAX:       (317) 472-3340
       Suite   200                                           Email: Vlova@henslevlegal.com
       Indianapolis,   IN 46204

 3.    Case Type requested:       CT

 4.    Will accept   FAX service:      Yes   _    No X




                                                                       W
                                                             Valerie Loya. #321 1 0 1 -49
                                                             Attorney for Plaintiff
Case 1:21-cv-01085-TWP-DLP 49D02-2103-CT-010868
                           Document 1-1 Filed 04/30/21 Page 5 of 25 PageID  #:3/30/2021
                                                                        Filed: 9        2:10 PM
                                                                                                                 Clerk
                                        Marion Superior Court 2                                 Marion County, Indiana




 STATE OF INDIANA )                      IN THE MARION COUNTY SUPERIOR COURT
                   ) SS:
 COUNTY OF MARION )                      CAUSE NO:
                                         )
 MARIA GALVAN,                           )
                                         )
                Plaintiff                )
                                         )
        vs.                              )
                                         )
 DOLLAR TREE STORES, INC.,               )
                                         )
                Defendant.               )
                                         )



                                COMPLAINT FOR DAMAGES

        COMES now the Plaintiff, Maria Galvan (“Plaintiff”), by counsel, and for her Complaint

 for Damages against the Defendant, DOLLAR TREE STORES, INC., alleges and asserts that:

        1.      At all times mentioned herein, the Plaintiff, Maria Galvan, was and is a resident

 of the City of Indianapolis, County of Marion, State of IN.

        2.      At all times mentioned herein, the Defendant, Dollar Tree, (“Defendant”) was

 doing business in the State of Indiana and was maintaining a premise located at Dollar Tree,

 8625 Pendleton Pike, Indianapolis, IN 46226, City of Indianapolis, County of Marion, State of

 IN.

        3.      At all times mentioned herein, the Defendant, was doing business in the State of

 Indiana and was maintaining a premise located at, City of Indianapolis, County of Marion, State

 of Indiana.

        4.      All of the acts and/or omissions of the Defendant, DOLLAR TREE STORES,

 INC., herein alleged, were performed and/or omitted by and through the agents, servants, and/or
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 6 of 25 PageID #: 10




 employees of the Defendant while they were acting within the scope and course of their

 employment.

        5.      On or about June 7, 2020, the Plaintiff, was a guest and invitee of the Defendant

 at the above-referenced premises, when she was injured.

        6.      The Defendant was required to exercise reasonable and ordinary care under all

 circumstances and operation of its premises, including the above- referenced premises at which

 the Plaintiff was injured.

        7.      The above-mentioned incident was directly and proximately caused by the

 carelessness and negligence of the Defendant, including, but not limited to, one or more of the

 following acts and/or omissions:

        a.      The Defendant carelessly and negligently failed to inspect and discover the
                dangerous condition existing at said location;

        b.      The Defendant carelessly and negligently failed to warn the Plaintiff of the
                dangerous condition existing at said location when the Defendant knew or should
                have known of the same;

        c.      The Defendant carelessly and negligently failed to provide premises reasonably
                safe under the existing conditions; and

        d.      The Defendant carelessly and negligently failed to correct the dangerous
                condition at said location when the Defendant knew or should have known of the
                existence of the same.

        8.      As a direct and proximate result of the Defendant’s carelessness and negligence,

 the Plaintiff sustained personal injuries, resulting in pain and suffering.

        9.      As a result of her injuries and their effects, the Plaintiff, has been required to

 engage the services of hospitals, physicians, and medical technicians for medical treatment,

 medication and x-rays, and has incurred, and may incur in the future, medical expenses for such

 treatment.
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 7 of 25 PageID #: 11




         10.     As a result of her injuries, the Plaintiff has incurred reasonable medical expenses

 for medical care and treatment and may incur additional medical expenses in the future.

         11.     As a result of her injuries and the treatment of said injuries, the Plaintiff, Maria

 Galvan, has lost income, and may continue to lose income in the future, all caused by the

 negligence of the Defendant.

         WHEREFORE, the Plaintiff, Maria Galvan, prays for judgment against the Defendant,

 DOLLAR TREE STORES, INC., in an amount commensurate with her injuries and damages, for

 the costs of this action, and for all other just and proper relief in the premises.


                                                         Respectfully Submitted,



                                                         Valerie Loya, #34101-49
                                                         Attorney for Plaintiff



 HENSLEY LEGAL GROUP, PC
 117 E. Washington Street, Suite 200
 Indianapolis, IN 46204
 (317) 472-3333 (Phone)
 (317) 472-3340 (Facsimile)
 vloya@hensleylegal.com
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 8 of 25 PageID #: 12




                              REQUEST FOR TRIAL BY JURY

        Comes now the Plaintiff, Maria Galvan by counsel, and file herein her request for trial by

 jury for the above action.



                                                     Respectfully submitted,




                                                     Valerie Loya, #34101-49
                                                     Attorney for Plaintiff



 HENSLEY LEGAL GROUP, PC
 117 E. Washington Street, Suite 200
 Indianapolis, IN 46204
 (317) 472-3333 (Phone)
 (317) 472-3340 (Facsimile)
 vloya@hensleylegal.com
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed0868
                           49D02-21 03-CT-01  04/30/21 Page 9 of 25 PageID  #: 3/30/2021
                                                                         Filed: 13                                   2:10   PM
                                                                                                                        Chm
                                                      Marion Superior Court 2                          Marion County, Indiana



 STATE OF INDIANA                )                     IN           THE MARION COUNTY SUPERIOR COURT
                                 )   SS:
 COUNTY OF MARION)

 MARIA GALVAN,
                                                                    CAUSE NO:
                    Plaintiff,


           vs.
                                                       vvvvvvvvvv




 DOLLAR TREE STORES, INC,

                    Defendant.



           TO DEFENDANT:                    Dollar Tree
                                            Corporation Service             Company
                                            135 N. Pennsylvania Street, Suite 1610
                                            Indianapolis,           IN 46204

       You are hereby notified that you have been sued by the person named as
 Plaintiff and in the Court indicated above.
       The nature of the suit against you is stated in the Complaint which is
 attached to this Summons.  It also states the relief sought or the demand
 made against you by the Plaintiff.
       An answer or other appropriate response in writing to the Complaint
 must be filed either by you or your attorney within twenty (20) days,
 commencing the day after you receive this Summons, (or twenty—three (23) days
 if this Summons was received by mail), or a judgment by default may be
 rendered against you for the relief demanded by Plaintiff.
       If you have a claim for relief against the Plaintiff arising from the
 same transaction or occurrence, you must assert it in your answer.
 DATED: 3/30/2021                    L; 11.90%       (L               Elm     1   .sﬁ   a   (Seal)
                             CLERK, MARION COUNTY SUPERIOR Court

 (The following manner of service 0f summons                          is   hereby designated)
    X      Registered or certiﬁed mail.

            Service at place of employment, to wit:

            Service on individual      -
                                           (Personal or copy) at above address.

            Service on agent. (Specify)

           Other Service. (Specify)



 Valerie   Loya ,#34101-49
 Attorney for Plaintiff
 117 E Washington St, Suite 200
 Indianapolis, IN. 46204
 (317)472-3333
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 10 of 25 PageID #: 14



                                      CERTIFICATE OF MAILING
           I   hereby certify that on the               day of                 ,   20___,   I

  mailed a copy of the Complaint to the Defendant, Dollar Tree by certified
  mail,    requesting   a   return receipt, at the address furnished by the Plaintiff.




                                                       ﬂ»?—
                                                  Valerie   Loya


  Dated:                                          By: Valerie Loya




                            RETURN ON SERVICE OF SUMMONS BY MAIL
           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant
  was accepted by the Defendant on the                       day of                ,   20

           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint was not accepted on the
           day of                        ,   20    .




           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant,
                                 was accepted by                               on behalf of
  said Defendant on the                day of                         ,   20




                                CLERK, MARION COUNTY SUPERIOR Court


                                By:
                                Deputy
Case 1:21-cv-01085-TWP-DLP Document
                            49D02-21 1-1 Filed0868
                                     03-CT-01  04/30/21 Page 11 of 25 PageID  #:3/30/2021
                                                                          Filed: 15                                      2:10   PM
                                                                                                                            Chm
                                                         Marion Superior Court 2                           Marion County, Indiana



  STATE OF INDIANA                  )                     IN            THE MARION COUNTY SUPERIOR COURT
                                    )   SS:
  COUNTY OF MARION)

  MARIA GALVAN,
                                                                        CAUSE NO:
                       Plaintiff,


             vs.
                                                          vvvvvvvvvv




  DOLLAR TREE STORES, INC,

                       Defendant.



             TO DEFENDANT:                     Dollar Tree
                                               500 Volvo Pkwy
                                               Chesapeake,             VA 23320
        You are hereby notified that you have been sued by the person named as
  Plaintiff and in the Court indicated above.
        The nature of the suit against you is stated in the Complaint which is
  attached to this Summons.  It also states the relief sought or the demand
  made against you by the Plaintiff.
        An answer or other appropriate response in writing to the Complaint
  must be filed either by you or your attorney within twenty (20) days,
  commencing the day after you receive this Summons, (or twenty—three (23) days
  if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiff.
        If you have a claim for relief against the Plaintiff arising from the
  same transaction or occurrence, you must assert it in your answer.
  DATED: 3/30/2021      L)!      (L           mﬁv
                                       €541 .s, c)  (Seal)                       *


                    CLERK, MARION COUNTY SUzﬁERIOR Coun

  (The following manner of service 0f summons                            is   hereby designated)
     X       Registered or certiﬁed mail.

             Service at place of employment, to wit:

             Service on individual        —
                                              (Personal or copy) at above address.

             Service on agent. (Specify)

             Other Service. (Specify)



  Valerie   Loya ,#34 1 0 1 -49
  Attorney for Plaintiff
  117 E Washington St, Suite 200
  Indianapolis, IN. 46204
  (317)472-3333
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 12 of 25 PageID #: 16



                                      CERTIFICATE OF MAILING
           I   hereby certify that on the               day of                    ,   20___,   I

  mailed a copy of the Complaint to the Defendant, Dollar Tree by certified
  mail,    requesting   a   return receipt, at the address furnished by the Plaintiff.




                                                            ﬂ/g"
                                                  Valer e   T   nya


  Dated:                                          By: Valerie Loya




                            RETURN ON SERVICE OF SUMMONS BY MAIL
           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant
  was accepted by the Defendant on the                          day of                ,   20

           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint was not accepted on the
           day of                        ,   20    .




           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant,
                                 was accepted by                                  on behalf of
  said Defendant on the                day of                            ,   20




                                CLERK, MARION COUNTY SUPERIOR Court


                                By:
                                Deputy
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 13 of 25 PageID   #: 17
                                                                        Filed: 3/31/2021                                             10:38 AM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana

  STATE OF INDIANA                  )                              IN   THE MARION COUNTY SUPERIOR COURT
                                    )   SS:
  COUNTY OF MARION                  )                              CAUSE NO:        49D02-2103-CT-010868

  MARIA GALVAN,

                       Plaintiff,
            V.
                                                      vvvvvvvvvv




  DOLLAR TREE STORES, INC.,

                       Defendant.



                                CERTIFICATE OF ISSUANCE OF SUMMONS

            I   certify that   on Wednesday, March 30, 2021                     I   mailed a copy 0f the summons and a copy


  0f the complaint t0 the defendant, Dollar Tree, 500 Volvo Pkwy, Chesapeake,                                   VA   23320 by

  certiﬁed mail #7020 0640 0000 2294 4417, requesting a return receipt t0 the Marion County


  Clerk’s ofﬁce.




                                                                           ﬁzz»—
                                                                        Valerie LoyaZIAttorney # 34 1 0 1 -49
                                                                        Attorney for Plaintiff




  HENSLEY LEGAL GROUP, PC
  117 East Washington           Street, Suite   200
  Indianapolis,      IN 46204
  (3 17)   472-3333
  Vloya@hensleylegal.com
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 14 of 25 PageID   #: 18
                                                                        Filed: 3/31/2021                                             10:38 AM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana

  STATE OF INDIANA                  )                              IN   THE MARION COUNTY SUPERIOR COURT
                                    )   SS:
  COUNTY OF MARION                  )                              CAUSE NO:        49D02-2103-CT-010868

  MARIA GALVAN,

                       Plaintiff,
            V.
                                                      vvvvvvvvvv




  DOLLAR TREE STORES, INC.,

                       Defendant.



                                CERTIFICATE OF ISSUANCE OF SUMMONS

            I   certify that   on Wednesday, March 30, 2021                     I   mailed a copy 0f the summons and a copy


  0f the complaint to the                defendant,                Dollar   Tree,    Corporate   Service   Company,   135   N.

  Pennsylvania       Street, Suite 1610, Indianapolis,                   IN 46204 by certiﬁed mail #7020 0640 0000 2294




                                                                            W
  4400, requesting a return receipt t0 the Marion County Clerk’s ofﬁce.




                                                                        Valerie L0ya‘fAtt0rney # 34 1 0 1 -49
                                                                        Attorney for Plaintiff




  HENSLEY LEGAL GROUP, PC
  117 East Washington           Street, Suite   200
  Indianapolis,      IN 46204
  (3 17)   472-3333
  Vloya@hensleylegal.com
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 15 of 25 PageID  #: 4/7/2021
                                                                          Filed: 19      3:21 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




                               MARION COUNTY SUPERIOR COURT
                                     STATE OF INDIANA

  MARIA GALVAN,                                       )
                                                      )
                          Plaintiff                   )
                                                      )
          v.                                          )   CAUSE NO.: 49D02-2103-CT-010868
                                                      )
  DOLLAR TREE STORES, INC.                            )
                                                      )
                          Defendant.                  )

                        APPEARANCE BY ATTORNEY IN CIVIL CASE

          Party Classification: Initiating        Responding      X       Intervening

          1.      The undersigned attorney and all attorneys listed on this form now appear in this
  case for the following party member(s):

                                       DOLLAR TREE STORES, INC.

          2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and
  for case information as required by Trial Rules 3.1 and 77(B) is as follows:

                  Name:           Anthony M. Eleftheri (#19336-49)
                                  Melanie A. Kalmbach (#34800-49)
                  Address:        Drewry Simmons Vornehm, LLP
                                  736 Hanover Place, Suite 200
                                  Carmel, Indiana 46032
                  Phone:          (317) 580-4848
                  Fax:            (317) 580-4855
                  E-Mail:         aeleftheri@DSVlaw.com
                                  mkalmbach@DSVlaw.com

          3.      There are other party members: Yes        No X (If yes, list on continuation page.)

         4.     If first initiating party filing this case, the Clerk is requested to assign this case the
  following. Case Type under Administrative Rule 8(b)(3): ____

          5.      I will accept service by fax at the above noted number: Yes X No

        6.       This case involves support issues. Yes No X (If yes, supple social security
  numbers for all family members on continuation page.)

          7.      There are related cases: Yes      No X (If yes, list on continuation page.)

                                                     1
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 16 of 25 PageID #: 20




        8.    This form has been served on all other parties; Certificate of Service is attached:
              Yes X No              Not Applicable

        9.    Additional information required by local rule: N/A


                                             DREWRY SIMMONS VORNEHM, LLP



                                             /s/ Anthony M. Eleftheri
                                             ANTHONY M. ELEFTHERI, #19336-49
                                             MELANIE A. KALMBACH, #34800-49
                                             Counsel for Defendant Dollar Tree Stores, Inc.

  Drewry Simmons Vornehm, LLP
  736 Hanover Place, Suite 200
  Carmel, IN 46032
  (317) 580-4848
  (317) 580-4855 Facsimile
  aeleftheri@DSVlaw.com
  mkalmbach@DSVlaw.com
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 17 of 25 PageID #: 21




                                  CERTIFICATE OF SERVICE

         I hereby certify that, pursuant to Rule 86(G) of the Indiana Rules of Trial Procedure, a copy
  of the foregoing has been served either via E-Service through the Indiana E-Filing System, or by
  first class United States mail, postage prepaid, this 7th day of April 2021, to:

   Valerie Loya
   HENSLEY LEGAL GROUP, PC
   117 East Washington Street
   Suite 200
   Indianapolis, Indiana 46204
   Counsel for Plaintiff




                                                       /s/ Anthony M. Eleftheri
                                                       ANTHONY M. ELEFTHERI, #19336-49
                                                       MELANIE A. KALMBACH, #34800-49
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 18 of 25 PageID  #: 4/7/2021
                                                                          Filed: 22      3:21 PM
                                                                                                                 Clerk
                                                                                                Marion County, Indiana




                             MARION COUNTY SUPERIOR COURT
                                   STATE OF INDIANA

  MARIA GALVAN,                                    )
                                                   )
                        Plaintiff                  )
                                                   )
          v.                                       )   CAUSE NO.: 49D02-2103-CT-010868
                                                   )
  DOLLAR TREE STORES, INC.                         )
                                                   )
                        Defendant.                 )

               DOLLAR TREE STORES, INC.’S MOTION FOR ENLARGEMENT
                  OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

          Comes now Defendant Dollar Tree Stores, Inc., by counsel, and respectfully petitions the

  Court for a 30-day enlargement of time up to and including May 28, 2021 to Answer or

  otherwise respond to Plaintiff’s Complaint and in support states:

          1.     Plaintiff Maria Galvan filed her Complaint for Damages on or about March 30,

  2021.

          2.     Defendant Dollar Tree Stores, Inc. was served on April 5, 2021 via Certified

  Mail.

          3.     An Answer or responsive pleading is due on or before April 28, 2021.

          4.     Defendant respectfully petitions the Court for a 30-day enlargement of time, up to

  and including May 28, 2021 to Answer or otherwise respond to Plaintiff’s Complaint.

  Additional time is necessary to allow the undersigned an opportunity to conduct an investigation,

  meet with his client and otherwise prepare an appropriate answer or response.

          5.     This Motion is not made for purposes for vexation or delay.




                                                  1
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 19 of 25 PageID #: 23




         WHEREFORE, Defendant Dollar Tree Stores, Inc., by counsel, prays for a 30-day

  enlargement of time, up to and including May 28, 2021 to Answer or otherwise respond to

  Plaintiff’s Complaint and for all other relief proper in the premises.


                                                DREWRY SIMMONS VORNEHM, LLP



                                                /s/ Anthony M. Eleftheri
                                                ANTHONY M. ELEFTHERI, #19336-49
                                                MELANIE A. KALMBACH (#34800-49)
                                                Counsel for Defendant Dollar Tree Stores, Inc.

  Drewry Simmons Vornehm, LLP
  736 Hanover Place, Suite 200
  Carmel, IN 46032
  (317) 580-4848
  (317) 580-4855 Facsimile
  aeleftheri@DSVlaw.com
  mkalmbach@DSVlaw.com




                                                    2
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 20 of 25 PageID #: 24




                                  CERTIFICATE OF SERVICE

         I hereby certify that, pursuant to Rule 86(G) of the Indiana Rules of Trial Procedure, a copy
  of the foregoing has been served either via E-Service through the Indiana E-Filing System, or by
  first class United States mail, postage prepaid, this 7th day of April 2021, to:

   Valerie Loya
   HENSLEY LEGAL GROUP, PC
   117 East Washington Street
   Suite 200
   Indianapolis, Indiana 46204
   Counsel for Plaintiff




                                                       /s/ Anthony M. Eleftheri
                                                       ANTHONY M. ELEFTHERI, #19336-49
                                                       MELANIE A. KALMBACH , #34800-49




                                                   3
1-cv-01085-TWP-DLP
  ENDER: COMPLETE THIS'SECTION   Document 1-1 COMPLETE
                                                Filed 04/30/21
                                                       THIS SECTION Page   21 of 25 Pag
                                                                    0N DELIVERY                                                                             '




                                              A.
                                                         l4
                                                            41
                                                                 "    13““                      Signature'.
                                                                                                              '




  IComplete iﬁ'ems   2, and 3.
                          1,

   Print your ame and address on the reverse
                                                                                D Agent
  I

   so that we an return the card to you.
                                              X                                 D Addresses
  I   Attach this card to the back of the mailpiece,                            .
                                                                                     j
                                                                                          gB. Becejveq‘by (Printed         Name)                c. pate of Delivery
                                                                                                                      n"
      or on the f rit if space permits.
                  l.
                                                                              xxx

                                                                               7-.



                                                                                           D.   ls   delivery address differentf    v




  @3122?er         ?:Edéo:                                                                      If                     addre
                                                                                                     YES, enter deliver)!”
                                                                                                                             5’7.)

  30mm»:          o‘jn
                          39mm Comeng
            N          oemadwwhvt 5L SMJCQK                                          \1




  ﬁg
      :ndP               :uU         quot}
                                                                                    _3. Service Type                                      E. Priority Mail Express®
        ||||||||l'llll |||||||       ||   HIIIIHH            ll   HIIII              ﬂ Adult Signatu                               :‘f E' Registeer Mail“           ,

                                 |                  ||   I                I
                                                                                         D Adult Signature Restricted
                                                                                                               \‘     Delivery-    I      U
                                                                                                                                          Registered Mall Resh'icte
           9590 9402 3958 8060 6336 61                                                   u Certiﬁed. Man®_                                    Delivery              _


                                                                                         U Certiﬁed Mail Restrlcled Déllvery            ”D Return Receipt for
                                                                                         D Collect on Delivery                                Merchandise

  ._Anic1aNumbenﬂaasteLlomseg/icgﬁbal)                                                   D Collect on Delivery Restrictedpeliv     —y     D   Signature Conﬁrmation“
                                                                                         D Insured Mail                                   D Signature confirmation
                                                                                         D Insured Mail Restricted Delivery                   Restricted Delivery
                                                                                           (over $500)

                                                                                                                                        Domestic Return Rebeipt
1-cv-01085-TWP-DLP    Document 1-1 Filed 04/30/21 Page
            USPS TRACKING#m                                22 of 25 Pag
                                                   First- Class Mail
                                              u

                                                   ~16?                    Postage     &_   Fees Paid
                                                                           USPS
                                        n:   1W
                                              Z L                          Permit No.       G   10
                                         m;

     “15:10   HHUE 3955 BDED E335            E].

                       °
   United States           Sender; Please print your name, address, and ZIP+4®   ih this   box‘
   PostalService
                       Manon            Coun’rj Clefk’s             043%
                       ’Loo       E     Mhmfm 5%                     WILL
                       1:640       s,
                                        U} tram
                       Lt?    Dazv 1: 03«CT~ 01mm

                       ‘n..,;,.i_,.4mm,m.,npn..nn}.m.”1:.ununhqsqn
Case 1:21-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 23 of 25 PageID #: 27



                             MARION COUNTY SUPERIOR COURT
                                   STATE OF INDIANA

  MARIA GALVAN,                                   )
                                                  )
                        Plaintiff                 )
                                                  )
         v.                                       )   CAUSE NO.: 49D02-2103-CT-010868
                                                  )
  DOLLAR TREE STORES, INC.                        )
                                                  )
                        Defendant.                )

              ORDER GRANTING DOLLAR TREE STORES, INC.’S MOTION FOR
                            ENLARGEMENT OF TIME

         Comes now Defendant Dollar Tree Stores, Inc., by counsel, and files its Motion for

  Enlargement of Time to respond to Plaintiff’s Complaint. And the Court, being duly advised,

  now GRANTS said Motion.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Defendant be

  and hereby is granted an enlargement of time, up to and including May 28, 2021 to Answer or

  otherwise respond to Plaintiff’s Complaint.




  DATE: _____________________                   _____________________________________
                                                JUDGE TIMOTHY W. OAKES


  COPIES TO:

   Valerie Loya                                 Anthony M. Eleftheri
   HENSLEY LEGAL GROUP, PC                      Melanie A. Kalmbach
   117 East Washington Street                   Drewry Simmons Vornehm, LLP
   Suite 200                                    736 Hanover Place, Suite 200
   Indianapolis, Indiana 46204                  Carmel, IN 46032
   Counsel for Plaintiff                        Counsel for Defendant Dollar Tree Stores, Inc.
1-cv-01085-TWP-DLP Document 1-1 Filed 04/30/21 Page 24 of 25 Pag

                                                                                               XWJ WE
                                                                                               A. Signature
 |   Complete items        1, 2,       and   3.

 I   Print ypur name and address on the reVerse
                                                                                                                                                         U Agent
     so that we can return the_ card to you.                                                                                                             U Addr'essee
                                                                                               B. Received by (Printed      Name)                 C. Date of Delivery
 i   Attach this card to the back of the mailpfece,


 .
     or on the front if space permits.
     Article   Addressed   to:                                                                 D.    ls
                                                                                                            cmam
                                                                                                          delivery address
                                                                                                                        different
                                                                                                                                    APRMisznn
                                                                                                                                    from item 1? D Yes
                                                                                                    ‘lf   YES, enter delivery addres's below:    D No
 Do \lar Tree?
 goo             \Jo\ V0          WW6
 lhagogpgzglbe,                   VA              133,10
                                                                                          3.    Service Type                                 E] Priority Mail   Express®
        lilllllll llll'llllll      |   ||   |HIIIH||   ||   |   Ill   IIH   Ill
                                                                                          D AdUlt Signature                       E] Registered MailTM
                                                                                          D Adult Signature Resiricted Delivery   u Registered Man Resmcte
           9590 9402 3958 8060 6336 54                                                    D Certiﬁed Mail®                           Delivery
                                                                                          D Certiﬁed Mail Restricted Delivery     U Return Recelpt for
                                                                                      -
                                                                                          D Collecton Delivery                       Merchandise

 mme:NumP§r~fT€a£S’¢'—.’€0m-??MQelééeD'                                +—         _
                                                                                          D Collect on p Ivery Restnpted Delivery U Signature Confirmation“
                                                                                          ﬂ |nsured mail                            '7
                                                                                                                                         -   U§ignature Conﬁrmation
     ?DED}        B.E’HBE        IJEJ‘D D":       aE‘EHEH               111.?i            ﬂ (over $500)
                                                                                               lnsure'd
                                                                                                    Mail Restrlcfed
                                                                                                               _
                                                                                                                       Delivery':              Restricted Delivery



                                                                                                                                         Domestic Return'Rece'ipt
1-cv-01085-TWP-DLP    Document
            USPS TRACKING #    1-1 Filed 04/30/21 Page    25 of 25 Pag
                                                   Flrst-Class Mail
                                                                                   Postage     8;   Fee‘s Paid
                                                                                   USPS
                                                                                   Permit»N’o..     G-1 0
       l|||||||     1|         ||      ||||
     ”1591]   EMUE 3958 BDED E335               5L}

                         '°'

   United States               Sender: FleéSg   print   your name, address! and ZIP+4®   In this box.-

   Postal Service
                               Mari Dﬂ     Coun              Ctext's      Gmoc
                               w
                              E U0? "ﬁr‘rﬁ‘l'oﬂ Sh WIZZ
                          upg, IN ‘ﬂﬂ/Oq
                                                                                           ‘




                           ‘9
